Bliss, Judge,
delivered the opinion of the court upon motion for re-hearing.
The defendants present their motion for a rehearing upon the ground that the court overlooked the question of the distribution of the sums realized by the plaintiff from his securities. This question was certainly not unheeded, although in the opinion no special reference was made to the third division of defendants’ brief. But we considered this question and the matters argued in that part of the brief as concluded by our view of the relation held by the parties to the bill in suit, and of the rights of the *181plaintiff therein. Bat it not being so understood, I will give more in detail the result of our deliberations.
Defendants claim that if they are not entitled to contribution, the collections made byMcCune — to-wit: the proceeds of the securities turned over to him — should be first applied to the payment of the bill in suit because it first matured. Under ordinary circumstances, where payments are made upon several debts due the same person, or upon a running account, the debtor making them may say upon which debt or item of account they shall apply; or, if he makes no election, the creditor may make the application; and if neither of them decides the matter, then it must apply upon the oldest, or the one first maturing. And if the creditor once makes the application, he shall not be permitted to change it, if afterwards circumstances make it for his interest to do so. (Allen et al. v. Culver, 3 Denio, 284; Gass v. Stinson, 3 Sumn. 98.) But these rules are controlled by the equities of the case. (Seymour v. Yan Slyck, 15 Wend. 19.)
This claim seems to have a two-fold aspect: first, that neither party made any special application, therefore the collection should apply upon the bill first due; and second, that the plaintiff, actually applied it upon said bill. If the second aspect were true, it decides the matter in favor of the defendants; but the first is based upon an entirely incorrect view of the relation of the parties and the character of the assignment. All the receipts of plaintiff were from proceeds of the claims turned out to him by Anderson & Co. to indemnify him. He does not stand in the ordinary relation of creditor, holding several claims, and receiving-general payments; but, on the other hand, these payments, so called, are collections upon the securities turned out to the plaintiff for his benefit, and the prosecution of this suit shows his intention at the time of its commencement at least to appropriate them to his own indemnity, as we have seen he had a right to .do. Had there been any previous actual appropriation of any of these collections to the payment of this bill ? This view is said to be sustained by an account exhibited to Anderson & Co. in 1864. In that statement the plaintiff charged them with all their acceptances under date of their maturity, with sundry other charges of *182interest, etc., and the notes given him for balance of his deposits with them; and on the credit side are entered all the amounts then received upon the claims turned out to him, with interest. There is nothing in this statement to show any intention to apply the receipts upon any particular claim, and that intention can only be inferred from the fact that the bill in suit is charged as paid before the other bills, and the fact that the balance due on deposit had been put into notes. The material fact to be ascertained in this regard is plaintiff’s intention; because if he decided to apply the receipts upon any particular item of charge, he is bound by that decision. But I see nothing to indicate any such intention. The account was made up at the time, the cash entries being taken from the Keokuk Packet Company’s books, when the several sums were charged to him as having been paid for him, or credited him as having been received on his account. From these entries in the company’s books he makes the statement, adding interest, etc., and the deposit notes. This account shows $1,779.95 to have been received March 6, 1861, and $749 February 10, 1862; and that the bill for $5,000 was paid December 22,1860, and the two $10,000 bills January 21 and February 26, 1861. Nothing had been then received from the larger securities. It will be hardly claimed that the mere statement of payments and receipts of itself shows a design to apply the receipts upon any particular payment, so that if such application be made it must be by operation of law. But the law will not make it, because it would be in contravention of the rights of the plaintiff under the assignment, he, as we have seen, having the right, which he has not relinquished, to apply the fund upon the debts in which the defendants have no interest. If the account, as seems to be supposed by defendants’ motion, Avas for general payments by Anderson & Co., upon their several debts, then these payments, in the absence of express appropriation, should apply upon the first debt. But they are not payments by A. & Co. in the proper sense of the term, but sums realized by the plaintiff from securities before received to indemnify him and not the defendants.
Defendants further claim that $660 were received before either of the $10,000 bills matured, and that that sum should apply upon *183the first bill. Whether this claim be correct or not, it was sustained by the Circuit Court, by giving, at defendants’ instance, instruction numbered 11 in the record, as follows: “11. And all sums of money paid by said Anderson to plaintiff, or realized by the plaintiff from securities placed in his hands, prior to the maturity of the bill of $10,000 due ninety days from date spoken of by the witnesses, must be applied to the bill sued upon, the plaintiff having accepted Anderson’s notes at nine and twelve months for the debt due upon the deposit account,” &c. The ruling upon this question having been in defendants’ favor, they can not complain.
It is not to be inferred that we express any opinion upon the propriety of any of plaintiff’s charges to Anderson & Co., either in relation to these bills, or upon collections or sales of securities. He is only entitled to his actual and reasonable expenses, and if, after deducting these, the securities have yielded, or shall yield, more than sufficient to pay the indebtedness upon which he has applied them the balance he must hold for the use of the defendants.
The motion is overruled.
The other judges concur.